                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

DAVID R. YOUNG,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:19-cv-04605-TWP-MJD
                                                        )
JOHN MARTOCCIA,                                         )
                                                        )
                               Defendant.               )

     ORDER DISMISSING COMPLAINT AND OPPORTUNITY TO SHOW CAUSE

                                                    I.
                                            Screening Standard

       The events underlying the plaintiff’s complaint occurred while he was incarcerated at

Marion County Jail II in Indianapolis, Indiana. Although the plaintiff is no longer a prisoner, he is

proceeding pro se and was granted in forma pauperis status. Accordingly, the complaint is now

subject to screening based on 28 U.S.C. § 1915(e)(2) and the Court’s inherent authority. See

Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307-08 (1989) (in forma pauperis statute “authorizes courts

to dismiss a ‘frivolous or malicious’ action, but there is little doubt they would have power to do

so even in the absence of this statutory provision.”); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir.

1999) (“[D]istrict courts have the power to screen complaints filed by all litigants, prisoners and

non-prisoners alike, regardless of fee status.”).

       The Court will dismiss the complaint if it is frivolous or malicious, fails to state a claim for

relief, or seeks monetary relief against a defendant who is immune from such relief. In determining

whether the complaint states a claim, the Court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal,
       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                              II.
                                         The Complaint

       The complaint alleges that the plaintiff was transported to Marion County Jail II to be

placed on GPS monitoring upon his release from the Indiana Department of Correction. After

waiting a few days, the plaintiff inquired about why it was taking so long for him to be released

from custody. He was told that the jail’s computer system showed that Bartholomew County had

issued a hold for him that would expire in a week. The plaintiff alleges that there was no hold

issued against him by Bartholomew County. He further alleges that he was unjustly detained in

Marion County Jail II for approximately a week due to the negligence of Bartholomew County

Jail Commander John Martoccia who did not correct the error in the computer system. The plaintiff

seeks injunctive relief and money damages.

                                               III.
                                     Dismissal of Complaint

       The complaint is dismissed because allegations of negligence are not sufficient to support

a § 1983 claim. See Huber v. Anderson, 909 F.3d 201, 208 (7th Cir. 2018) (deliberate indifference

“requires more than negligence or even gross negligence; a plaintiff must show that the defendant

was essentially criminally reckless, that is, ignored a known risk.”) (internal quotation omitted).
                                            IV.
                       Opportunity to Show Cause or Amend Complaint

          The plaintiff shall have through March 18, 2020, in which to show cause why Judgment

consistent with this Order should not issue or to file an amended complaint. See Luevano v. Wal-

Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) (“Without at least an opportunity to amend

or to respond to an order to show cause, an IFP applicant’s case could be tossed out of court without

giving the applicant any timely notice or opportunity to be heard to clarify, contest, or simply

request leave to amend.”); Jennings v. City of Indianapolis, 637 F. App’x 954, 954–955 (7th Cir.

2016) (“In keeping with this court’s advice in cases such as Luevano . . . , the court gave Jennings

14 days in which to show cause why the case should not be dismissed on that basis.”).

          Any amended complaint should have the proper case number, 1:19-cv-04605-TWP-MJD

and the words “Amended Complaint” on the first page. The amended complaint will completely

replace the original. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) (“For pleading purposes,

once an amended complaint is filed, the original complaint drops out of the picture.”). Therefore,

it must set out every defendant, claim, and factual allegation the plaintiff wishes to pursue in this

action.

          If the plaintiff files an amended complaint, it will be screened pursuant to 28 U.S.C.

§ 1915(e)(2). If no amended complaint or response to the opportunity to show cause is filed, this

action will be dismissed without further notice.

          IT IS SO ORDERED.



Date: 2/18/2020
Distribution:

DAVID R. YOUNG
8959 S. Peoga Rd.
Trafalgar, IN 46181
